UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------X
OUT OF THE BLUE WHOLESALE, LLC,

                               Plaintiff,
                                                MEMORANDUM & ORDER
             -against-                          19-CV-0254(JS)(AYS)

PACIFIC AMERICAN FISH CO. INC.,

                         Defendant.
------------------------------------X
APPEARANCES
For Plaintiff:      William H. Sweeney, Jr., Esq.
                    742 Veterans Highway
                    Hauppauge, New York 11788

For Defendant:            David L. Prince, Esq.
                          1912 E. Vernon Avenue #100
                          Los Angeles, California 90058

SEYBERT, District Judge:

             On    December   19,   2018,   plaintiff    Out   of    the   Blue

Wholesale,        LLC   (“Plaintiff”)   commenced   this    action    against

defendant Pacific American Fish Co. Inc. (“Defendant”) in the

Supreme Court for the State of New York, County of Suffolk.

(Notice of Removal, D.E. 1, at 1-2.)                On January 11, 2019,

Defendant removed the action to this Court.          (Notice of Removal.)

Before the Court is Defendant’s motion pursuant to Rule 12(b)(2)

of the Federal Rules of Civil Procedure to dismiss Plaintiff’s

Complaint for lack of personal jurisdiction.            (Def. Mot., D.E. 5.)

For the reasons set forth below, Defendant’s motion is DENIED.
                                FACTUAL BACKGROUND1

             Plaintiff, a New York limited liability company, is a

seafood distributor with locations in Hampton Bays, New York and

Bronx, New York.         (Compl. ¶¶ 1-2.)      In March 2017, Plaintiff began

purchasing        fish    for    resale     from     Defendant,    a    California

corporation       with    offices   in     Vernon,    California       and   Boston,

Massachusetts.       (Compl. ¶¶ 3, 7-8.)       Plaintiff purchased fish from

Defendant’s Boston office through Defendant’s employee, Anthony

Mirarchi.2        (Compl. ¶¶ 11-14.)       Plaintiff paid for its purchases

“though the ACH [Automated Clearing House] services of Chase Bank

payable to the account specified by [D]efendant.”                 (Compl. ¶ 15.)

Between March 24, 2017, when their business relationship began,

and August 14, 2018, when their relationship ended, Plaintiff

purchased $169,080.44 worth of seafood from Defendant.                  (Paparizou

Aff., D.E. 8-1, ¶ 20.)

             On    July 30,     2018,    Plaintiff    received    an    email   from

Mirarchi’s email address with instructions for Plaintiff to change

the account to which it had been sending electronic payments to

Defendant.        (Compl. ¶ 20.)        This email has since been discovered


1 The following facts are taken from the Complaint and are
assumed to be true for purposes of this Memorandum and Order.
(See generally Compl., D.E. 1-1.)

2 According to Mirarchi’s Declaration, he is an employee of
Defendant’s Boston office but typically works from his home
office in the area of Philadelphia, Pennsylvania. (Mirarchi
Decl., Def. Reply Ex. 1, D.E. 9-1, ¶ 2.)
                                           2
to have been sent by an individual that hacked Defendant’s computer

system.     (Compl. ¶ 21.)

             On the same day it received instructions to make payments

to a different account, Plaintiff notified Defendant that the sum

demanded for the invoices at issue, $14,411.51, had been processed

for   payment     to   Defendant’s     original       account   (the   “Original

Account”).         (Compl.    ¶ 22.)          Plaintiff      emailed    Mirarchi

confirmation of that payment.               (Compl. ¶ 23.)      Plaintiff then

received an email from Mirarchi’s account--which email was later

discovered to be fraudulent--instructing Plaintiff to cancel the

transaction and reprocess the payment using the new account number

provided to Plaintiff earlier that day (the “First Fraudulent

Account”).    (Compl. ¶¶ 24-25.)       Plaintiff cancelled the payment to

the Original Account.        (Compl. ¶ 26.)

             On   August 6,    2018,     in    connection       with    different

invoices,     Plaintiff    paid   $2,742.63      to    the   First     Fraudulent

Account.     (Compl. ¶ 27.)

             On August 7, Plaintiff received an email from Mirarchi

asking about the status of the earlier $14,411.51 payment, and

Plaintiff responded that the payment was cancelled at Defendant’s

request.     (Compl. ¶¶ 28-29.)       That day, Plaintiff was instructed

by email from Mirarchi’s email address that it should direct

payment to yet another account (the “Second Fraudulent Account”)

and   “to    immediately     inform    him    because     accounts     receivable

                                        3
urgently needs a response.”        (Compl. ¶ 30.)     Plaintiff scheduled

a payment of $14,411.51 to be sent to the Second Fraudulent Account

on August 8, 2018.   (Compl. ¶ 31.)

          On   August 8,    2018,    Mirarchi     contacted    Plaintiff    to

inquire about the status of the $14,411.51 payment, and Plaintiff

sent him a copy of the payment confirmation.          (Compl. ¶¶ 32-33.)

          On August 10, 2018, Mirarchi emailed Plaintiff, stating

that Defendant needed Plaintiff to pay its invoices, some of which

were seventy days past due.         (Compl. ¶ 35.)      Plaintiff emailed

payment confirmations for two invoices ($14,411.51 and $2,442.05)

to Mirarchi and Jared Amarai, Defendant’s employee who headed its

accounts receivable department.           (Compl. ¶¶ 36, 38.)           Amarai

immediately responded and informed Plaintiff that he would review

the account.   (Compl. ¶ 39.)

          On   August 17,    2018,     Mirarchi    called     Plaintiff    and

informed it that Defendant’s computer system and his company email

address had been hacked.          (Compl. ¶ 40.)      That day, Mirarchi

emailed Plaintiff and instructed it to notify its bank that the

last two payments to Defendant were made to fraudulent accounts.

(Compl. ¶ 41.)    Mirarchi also informed Plaintiff that many of

Defendant’s    customers    had     received    fraudulent     emails     from

Defendant’s hacked computer system and that many customers had

made payments to fraudulent accounts.          (Compl. ¶¶ 42-43.)



                                      4
            Because    Plaintiff   received     Defendant’s    notification

regarding its payments to fraudulent accounts more than one week

after the dates of the transactions, the money had been paid out

of Plaintiff’s account.      (Compl. ¶¶ 44-45.)

            On October 18, 2018, Mirarchi confirmed to Plaintiff

that the messages from his email account had been fraudulent.

(Compl. ¶ 47.)      He then demanded that Plaintiff pay to Defendant

the amount that Plaintiff had paid to fraudulent accounts, which

totaled $17,154.14.       (Compl. ¶ 48.)      Plaintiff did not pay the

amount demanded, instead responding that it had already paid the

amount due in accordance with instructions sent from Mirarchi’s

hacked corporate email address.          (Compl. ¶ 49.)       This lawsuit

followed.

                           PROCEDURAL HISTORY

            Plaintiff’s     Complaint      alleges     that      Defendant:

(1) engaged    in     materially   misleading     billing     practices   in

violation of the New York General Business Law, (Compl. ¶¶ 55-

58),3 (2) “breached of [sic] implied warranty and implied covenant

of good faith and fair dealing,” (Compl. ¶¶ 59-61), and (3) “has

been unjustly enriched,” (Compl. ¶¶ 62-67).            Plaintiff seeks a


3 Plaintiff alleges that “plaintiff engaged in billing practices
to the defendant were [sic] misleading in a material way” and
that “[b]y its actions the plaintiff has violated the General
Business law [sic] of the State of New York,” (Compl. ¶¶ 55, 57
(emphasis added).) The Court assumes that Plaintiff transposed
“plaintiff” and “defendant” in error.
                                     5
declaratory judgment that it paid its $17,154.14 debt to Defendant,

(Compl. ¶ 50); damages of $17,154.14 under two causes of action,

(Compl. ¶¶ 54, 67); unspecified damages for Defendant’s alleged

violation of the General Business Law, (Compl. ¶ 58); damages of

$1,000,000 for Defendant’s alleged breach of the “implied warranty

and implied covenant of good faith and fair dealing,” (Compl.

¶¶ 59,   61);    punitive   damages,       (Compl.   ¶¶ 68-71);    and   costs,

disbursements, and attorney’s fees, (Compl. at 11).

           On January 18, 2019, Defendant moved to dismiss for lack

of personal jurisdiction.        (See Def. Br., D.E. 5 at 2-8.)             It

argues that Plaintiff has not met its burden to establish that the

Court has general jurisdiction over Defendant under New York Civil

Practice   Law    and   Rules    (“CPLR”)      section    301     or   specific

jurisdiction over it under any of the bases listed in CPLR section

302. (Def. Br. at 3-7.) Defendant contends that even if Plaintiff

could establish a basis for jurisdiction over Defendant, the

exercise of that jurisdiction would violate the Due Process Clause

of the U.S. Constitution.       (Def. Br. at 7-8.)

           On March 4, 2019, Plaintiff opposed the motion, filing

a memorandum of law, (Pl. Opp., D.E. 8), as well as the affidavit

of Plaintiff’s president, Juliana Paparizou, and several exhibits.

Plaintiff does not contend that Defendant is subject to general

jurisdiction in New York but argues that it has demonstrated one

basis for specific jurisdiction over Defendant.             (Pl. Opp. at 2-

                                       6
10.)   Specifically, Plaintiff maintains that Defendant “transacted

business”     in    New     York     such    that     it    is   subject    to    personal

jurisdiction under CPLR section 302(a)(1).                        (Pl. Opp. at 2-10.)

Plaintiff also contends that the exercise of jurisdiction over

Defendant would be consistent with due process.                       (Pl. Opp. at 10-

12.)

             On March 19, 2019, Defendant filed a reply in further

support     of     its    motion,     (Def.       Reply,     D.E.    9),   as    well   the

Declaration of Mirarchi, (Mirarchi Decl.).                       Defendant argues that

it is not subject to jurisdiction under CPLR section 302(a)(1)

because it does not have sufficient contacts with New York, (Def.

Reply at 2-7), and it reiterates that exercising jurisdiction over

it would not comport with due process, (Def. Reply at 7-8).

                                       DISCUSSION

I.    Legal Standard

             “The        plaintiff     bears        the     burden   of    demonstrating

personal jurisdiction over the person or entity being sued,” State

of New York v. Mountain Tobacco Co., No. 12-CV-6276, 2016 WL

324970, at *4 (E.D.N.Y. Jan. 26, 2016) (citing Penguin Grp. (USA)

Inc. v. Am. Buddah, 609 F.3d 30, 34 (2d Cir. 2010)), and the weight

of    the   burden       “varies     based     on    the     litigation’s       procedural

posture,” id. (citing Ball v. Metallurgie Hoboken-Overpelt, S.A.,

902 F.2d 194, 197 (2d Cir. 1990)).                        Before discovery commences,

the plaintiff may overcome “a jurisdiction[-]testing motion by

                                              7
‘pleading   in    good   faith,    legally   sufficient   allegations   of

jurisdiction.’”    Id. (quoting Ball, 902 F.2d at 197)).        The Court

may also look to documents outside of the pleadings and “‘rely on

submitted affidavits and other supporting materials submitted in

relation to the motion.’”         Micro Fines Recycling Owego, LLC v.

Ferrex Eng’g, Ltd., 17-CV-1315, 2019 WL 1762889, at *2 (S.D.N.Y.

Apr. 22, 2019) (quoting Phillips v. Reed Grp., Ltd., 955 F. Supp.

2d 201, 225 (S.D.N.Y. 2013)).       “When a court relies only upon the

pleadings and supporting affidavits, a plaintiff need only make a

prima facie showing of personal jurisdiction over a defendant.”

Id. (citing Grand River Enters. Six Nations, Ltd. v. Pryor, 425

F.3d 158, 165 (2d Cir. 2005)).

            A plaintiff must satisfy three elements to establish

personal jurisdiction over a defendant: “‘(1) procedurally proper

service of process on the defendant; (2) a statutory basis for

personal jurisdiction; and (3) the exercise of jurisdiction must

be consistent with constitutional due process principles.’”          Roxx

Allison Ltd. v. Jewelers Inc., 385 F. Supp. 3d 377, 380 (S.D.N.Y.

2019) (internal quotation marks omitted) (quoting Quinio v. Aala,

344 F. Supp. 3d 464, 479-80 (E.D.N.Y. 2018)).             “In a diversity

action, whether a court has personal jurisdiction over a defendant

‘is determined by the law of the forum in which the court sits’”-

-in this matter, New York.        Rosenblatt v. Coutts & Co. AG, 750 F.



                                      8
App’x 7, 9 (2d Cir. 2018) (quoting CutCo Indus., Inc. v. Naughton,

806 F.2d 361, 365 (2d Cir. 1986)).

           Because Defendant does not contest service, the Court

examines (1) whether there is a statutory basis for jurisdiction

over Defendant under New York’s long-arm statute and (2) whether

the   exercise   of   jurisdiction   is     consistent   with   due   process

principles.

II. New York’s Long-Arm Statute

           New York’s long-arm statute allows for the exercise of

specific “personal jurisdiction over any non-domiciliary . . . who

in person or through an agent . . . transacts any business within

the state or contracts anywhere to supply goods or services in the

state.”   N.Y. C.P.L.R. 302(a)(1).4       Puzzlingly, despite the second

clause’s seeming applicability, the parties did not brief whether

Defendant “contract[ed] anywhere to supply goods or services in

the state,” N.Y. C.P.L.R. 302(a)(1), nor did they file any of their

purchase orders or contracts with the Court.               Considering the

parties’ briefs and filings, the Court limits its discussion to

whether Defendant “transacted business” in New York.

           To determine whether jurisdiction exists under CPLR

section   302(a)(1),     a   court   must    analyze     “‘(1) whether   the




4 As discussed, Plaintiff does not argue that the Court has
general jurisdiction over Defendant or that any other bases for
specific jurisdiction in CPLR section 302 apply.
                                     9
defendant     transacts          any    business       in    New    York     and,     if   so,

(2) whether this cause of action arises from such a business

transaction.’”           Rosenblatt, 750 F. App’x at 9 (quoting Licci v.

Lebanese Canadian Bank, SAL, 673 F.3d 50, 60 (2d Cir. 2012)). This

“‘is a “single act statute” and proof of one transaction in New

York   is    sufficient       to       invoke      jurisdiction,      even      though     the

defendant never enters New York, so long as the defendant’s

activities        here    were    purposeful         and    there    is    a    substantial

relationship between the transaction and the claim asserted.’”

Roxx Allison Ltd., 385 F. Supp. 3d at 380 (quoting Kreutter v.

McFadden Oil Corp., 71 N.Y.2d 460, 467, 522 N.E.2d 40, 43, 527

N.Y.S.2d 195 (1988)).

             To the first requirement, “[t]he New York Court of

Appeals      has    instructed         that      the   ‘overriding         criterion’      in

determining whether an entity ‘transacts any business’ in New York

within      the    meaning       of    the      statute     is     whether      the    entity

‘purposefully        avails      itself       of     the    privilege      of    conducting

activities within New York.’”                   Rosenblatt, 750 F. App’x at 9-10

(quoting Paterno v. Laser Spine Inst., 24 N.Y.3d 370, 377, 998

N.Y.S.2d 720 (2014)).             “The ‘totality of the circumstances’ must

be assessed in determining whether a defendant has ‘invoke[ed] the

benefits and protections of [New York’s] laws.’”                        Id. (alterations

in original) (quoting Licci, 673 F.3d at 61-62).                                The Second



                                                10
Circuit has “identified four non-exclusive factors that bear on

[the] determination in this regard.         Those are:

             (i) whether the defendant has an on-going
             contractual relationship with a New York
             corporation; (ii) whether the contract was
             negotiated or executed in New York and
             whether, after executing a contract with a New
             York business, the defendant has visited New
             York for the purpose of meeting with parties
             to the contract regarding the relationship;
             (iii) what the choice-of-law clause is in any
             such contract; and (iv) whether the contract
             requires [parties to that contract] to send
             notices and payments into the forum state or
             subjects   them   to   supervision    by   the
             corporation in the forum state.”

Rosenblatt, 750 F. App’x at 10 (quoting Sunward Elecs., Inc. v.

McDonald, 362 F.3d 17, 22 (2d Cir. 2004)).

             Based on the evidence before the Court, the factors fall

as follows:

             First, Defendant’s relationship with Plaintiff, a New

York entity that Defendant knew was headquartered in New York,

spanned a substantial length of nearly one and one-half years.

(Paparizou Aff. ¶¶ 2, 20; Mirarchi Decl. ¶ 3.)               Notably, during

their relationship, Defendant sold $169,080.44 worth of fish to

the New York-based Plaintiff.      (Paparizou Aff. ¶ 18.)

             Second, any contracts or purchase orders were negotiated

over the phone and by email by Defendant’s agent, Mirarchi, mainly

while   he   was   in   Pennsylvania,    (Mirarchi   Decl.    ¶ 5),   and   by

Plaintiff in Bronx, New York, (Paparizou Aff. ¶¶ 1-3, 6), without


                                    11
Mirarchi ever going to New York, (Mirarchi ¶ 4).            These phone and

email “communications had just as much connection to New York as

to [Pennsylvania].”       Roxx Allison Ltd., 385 F. Supp. 3d at 381

(citations omitted).      Additionally, the Court notes that Mirarchi

initiated the business relationship with Plaintiff, (Paparizou

Aff. ¶ 3), and extensively communicated with Plaintiff:            Paparizou

documented no less than fifteen email solicitations from Mirarchi

during   a    period    spanning    approximately    one   month   in   2017.

(Paparizou Aff. ¶ 15).         “The case law supports that such business

solicitations,     communications,          and   negotiations     constitute

‘business transactions’ and are sufficient to satisfy CPLR Section

302(a)(1).”    Porco v. Phoenix Bldg. Corp., No. 18-CV-5938, 2019 WL

2210659, at *4 (S.D.N.Y. May 21, 2019) (collecting cases).

             Further,    the    shipments    of   fish   were   delivered   to

Plaintiff in New York, and Defendant knew and relied on that fact,

emailing Plaintiff: “Here is PREORDER Pallet Pricing for New Whole

Salmon: DELIVERED to NY.”          (Mirarchi Email, Pl. Opp. Ex. A, D.E.

8-2, at ECF p. 4 (emphasis added); see (Paparizou Aff. ¶ 6).)               A

“single act of shipping a [product] might well be sufficient, by

itself, to subject [a defendant] to the jurisdiction of a New York

court under section 302(a)(1).”             Chloe v. Queen Bee of Beverly

Hills, LLC, 616 F.3d 158, 170 (2d Cir. 2010).            Finally, Plaintiff

resold the fish in New York--a fact that, given his extensive



                                       12
communications with Plaintiff, Mirarchi almost certainly knew.

(Paparizou Aff. ¶ 2.)

           Third, according to defense counsel’s representation to

the Court, there was no choice-of-law clause in the parties’

agreement(s).      (Def. Reply at 6.)

           Fourth, Defendant emailed invoices to Plaintiff in New

York, (Compl. ¶¶ 2, 18-19), and Plaintiff sent its payments to

California, (Mirarchi Decl. ¶ 6).

           In sum, Defendant initiated contact with the New York-

based Plaintiff, sent it frequent solicitations, and sold it

substantial amounts of seafood for delivery and resale in New York.

Therefore, the Court concludes that Defendant transacted business

in New York, purposefully availing itself of the privilege of

conducting activities within the state.         See Roxx Allison Ltd, 385

F. Supp. 3d at 383 (quoting House of Diamonds v. Borgioni, LLC,

737 F. Supp. 2d 162, 167 (S.D.N.Y. 2010)) (“‘By purposefully

creating a continuous relationship with a New York corporation and

by   maintaining    constant   communications    with   it,’   a   defendant

avails himself or herself ‘of the benefits and privileges of

transacting business in New York and is therefore subject to

jurisdiction under N.Y. C.P.L.R. § 302(a)(1).’”).

           The Court next analyzes whether Plaintiff’s claim arose

from Defendant’s transaction of business in New York.              “The New

York Court of Appeals has explained that a plaintiff must provide

                                    13
‘an    articulable    nexus     or        substantial       relationship          between

defendant’s    New    York    activities          and     the    parties’    contract,

defendant’s alleged breach thereof, and [plaintiff’s] potential

damages.’”     Rosenblatt, 750 F. App’x at 12 (quoting D & R Glob.

Selections, S.L. v. Bodega Olegario Falcon Pineiro, 29 N.Y.3d 292,

299, 78 N.E.3d 1172, 1177 (2017)).

             Defendant contends that “there is no suggestion the

claims Plaintiff now brings ‘arise from’ [sales of fish] within

New York.     Instead, it is abundantly clear in the Complaint that

the causes of action now before the Court were a result of

Plaintiff’s purchases from [Defendant’s] Boston office.”                            (Def.

Br. at 5.)     The Court struggles to see the significance of this

distinction.       Plainly,    Plaintiff’s          payments       to    Defendant    in

exchange     for   seafood    are     an        integral    part    of      Defendant’s

transaction of business in New York.                 Because this action arises

from   Plaintiff’s    attempts       to    make     such    payments,       the   second

requirement of CPLR section 302(a)(1) is satisfied.

             Accordingly, the Court finds that there is a statutory

basis for personal jurisdiction over Defendant under New York’s

long-arm    statute   and    turns    to        whether    the    exercise     of   that

jurisdiction comports with due process.

III. Due Process

             “There are two components to the due process analysis

undertaken to determine whether [a defendant] is subject to the

                                           14
court’s jurisdiction for commercial activity involving the State

of   New   York:   (1) the   minimum     contacts   inquiry      and   (2) the

reasonableness inquiry.”       Chloe, 616 F.3d at 171 (citing Mario

Valente Collezioni, Ltd. v. Confezioni Semeraro Paolo, S.R.L., 264

F.3d, 37-38 (2d Cir. 2001)).      “Although ‘section 302(a)(1) of New

York’s long-arm statute and constitutional due process are not

coextensive,’ it is ‘rare’ for a case where ‘personal jurisdiction

[is] permitted under the long-arm statute’ to ‘be prohibited under

due process analysis.’”      Roxx Allison Ltd, 2019 WL 3000956, at *4

(alteration in original) (quoting Licci, 732 F.3d at 170)).

            To the minimum contacts inquiry, the Court “conclude[s]

that assertion of personal jurisdiction over [Defendant] comports

with due process for the same reasons that it satisfies New York’s

long-arm statute.”     Chloe, 616 F.3d at 171.          That is, Defendant

purposefully solicited business from Plaintiff, a New York entity

headquartered in New York; entered and maintained a nearly one-

and-one-half-year-long       business    relationship     with    Plaintiff;

frequently contacted Plaintiff to drive additional sales; and sold

Plaintiff approximately $170,000 worth of seafood for delivery and

resale in New York.    “In other words, jurisdiction is appropriate

in New York because [Defendant] has developed and served a market

for its products there.       By actually sending items to New York,

there can be no doubt that [Defendant’s] conduct was ‘purposefully

directed toward the forum [s]tate.’”         Id. (emphasis in original)

                                    15
(quoting Asahi Metal Indus. Co. v. Superior Court of Cal., Solano

Cty., 480 U.S. 102, 110, 107 S. Ct. 1026, 1031, 94 L. Ed. 2d 92

(1987)) (citing World–Wide Volkswagen Corp. v. Woodson, 444 U.S.

286, 297, 100 S. Ct. 559, 567, 62 L. Ed. 2d 490 (1980)).

           “Even     where      an    out-of-state      defendant     purposefully

avails   [itself]      of   the      forum    state,   plaintiffs     must   still

demonstrate     that    the     exercise      of    jurisdiction . . . is      [ ]

reasonable under the Due Process Clause.”               Id. (quoting Asahi, 480

U.S. at 113, 107 S. Ct. at 1033).                  To determine whether it is

reasonable to exercise jurisdiction, courts consider the following

five factors: “‘(1) the burden on the defendant, (2) the interests

of the forum [s]tate, [ ] (3) the plaintiff’s interest in obtaining

relief[,] . . . (4) the interstate judicial system’s interest in

obtaining the most efficient resolution of controversies; and

(5) the shared interest of the several [s]tates in furthering

fundamental substantive social policies.’”                 Id. at 173 (quoting

Asahi, 480 U.S. at 113, 107 S. Ct. at 1033).               The parties did not

brief these factors.

           Regarding the first factor, while there will be some

burden on Defendant if it must litigate this matter in New York,

“the   burden   is     slight     because     ‘the     conveniences    of    modern

communication and transportation ease what would have been a

serious burden only a few decades ago.’”                  Micro Fines, 2019 WL

1762889, at *4 (quoting Metro. Life Ins. Co. v. Robertson-Ceco

                                         16
Corp., 84 F.3d 560, 566 (2d Cir. 1996)).              Moreover, if Plaintiff

were forced to litigate in California, it would face the same

burden, so this inconvenience “cuts both ways.”                See Chloe, 616

F.3d at 173.        “The second factor favors Plaintiff because ‘[a]

State   generally     has   a   “manifest   interest”     in   providing   its

residents    with     a   convenient    forum   for     redressing   injuries

inflicted by out-of-state actors.’”         Micro Fines, 2019 WL 1762889,

at *4 (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 473,

105 S. Ct. 2174, 2182, 85 L. Ed. 2d 528 (1985)).            The third factor

also favors Plaintiff, as it is a New York entity headquartered in

New York.     Based on the facts currently before the Court, the

fourth and fifth factors are neutral.           Considering these factors,

the Court concludes that “asserting jurisdiction over [Defendant]

comports with ‘traditional notions of fair play and substantial

justice’ such that it satisfies the reasonableness inquiry of the

Due Process Clause.”        Chloe, 616 F.3d at 173 (quoting Int’l Shoe

Co. v. State of Wash., 326 U.S. 310, 316, 66 S. Ct. 154, 158, 90

L. Ed. 95 (1945)).

            Accordingly, the exercise of jurisdiction is consistent

with the Due Process Clause, and Plaintiff has made the requisite

showing of personal jurisdiction over Defendant.






                                       17
                           CONCLUSION

          For the foregoing reasons, Defendant’s motion to dismiss

(D.E. 5) is DENIED.



                                    SO ORDERED.



                                    _/s/ JOANNA SEYBERT____
                                    Joanna Seybert, U.S.D.J.

Dated:    August   23 , 2019
          Central Islip, New York




                               18
